Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2021

                                      No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                                 v.

           BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                                Appellees

                       From the Probate Court No. 2, Bexar County, Texas
                                  Trial Court No. 2015PC2618
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER

Sitting:       Patricia O. Alvarez, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        On December 19, 2018, this court issued an opinion and judgment in this appeal. See
Yates Energy Corp. v. Broadway Nat’l Bank, Tr. of Mary Frances Evers Tr., 609 S.W.3d 140
(Tex. App.—San Antonio 2018). On May 14, 2021, the Supreme Court of Texas reversed our
opinion and judgment and remanded this appeal “for further proceedings consistent with [the
supreme court’s] opinion.” Broadway Nat’l Bank, Tr. of Mary Frances Evers Tr. v. Yates Energy
Corp., 631 S.W.3d 16, 29–30 (Tex. 2021). On October 29, 2021, appellee Broadway National
Bank, Trustee of the Mary Francis Evers Trust, filed a motion seeking leave to file additional
briefing on remand. Appellants filed responses opposing this request, and appellee filed a reply
in support of its motion. Appellee’s motion, appellants’ responses, and appellee’s reply show the
parties sharply disagree on the scope of the supreme court’s remand.

        After consideration, appellee’s motion for leave to file additional briefing on remand is
GRANTED. We ORDER the parties to file additional briefing addressing: (1) the proper scope
of the supreme court’s remand; and (2) any additional written argument and authorities they wish
to include on the issues that: (a) they believe fall within the scope of the supreme court’s remand;
and (b) were raised in their original briefing but were not addressed in our court’s December 19,
2018 opinion. Appellants’ additional briefing will be due by January 5, 2022 and will be limited
to 3,000 words. Appellee’s response will be due 30 days after the filing of appellants’ additional
briefing and will be limited to 3,000 words. Appellants’ reply to appellee’s response, if any, will
be due 20 days after the filing of appellee’s response and will be limited to 1,500 words.

       This case will be set for formal submission at a later date.

       It is so ORDERED on December 6, 2021.


                                                             PER CURIAM

       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT